Ford, Judge:
When the merchandise covered by the appeals listed in schedule “A,” hereto attached and made a part hereof, was entered, the importer added an amount to cover a so-called Italian tax equal to an advance made by the appraiser in similar cases then pending on appeal. It is the contention of plaintiffs that the proper dutiable export value of the involved artificial silk yarn is the entered value, less any amount added to cover the so-called Italian tax.
Counsel for the respective parties have agreed that the merchandise and issues involved in these appeals are the same in all material respects as the merchandise and issues involved in American Express Co., John J. Ryan & Sons, Inc. v. United States, 28 Cust. Ct. 583, Reap. Dec. 8101, and that the record in that case may be incorporated as a part of the record herein. Counsel have also agreed that the appraised value of the involved merchandise, less the additions made by the importer on entry, is equal to the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that there was no foreign value.
*487Accepting the above stipulation as a statement of fact, and following the cited authority, I find the proper dutiable export value of the merchandise covered by said appeals to be the value as entered, less any amount added by the importer to cover advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.